Citation Nr: 1818013	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1960 to December 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the VA RO in Oakland, California.

The Board remanded this matter in May 2017.  In the May 2017 remand, the Board also remanded the issue of entitlement to service connection for a disability resulting in numbness of the fingers.  In a September 2017 rating decision, the RO granted entitlement to service connection for Raynaud's syndrome (claimed as numbness in hands).  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In October 2017, the Veteran submitted a timely notice of disagreement as to the initial disability rating and effective date assigned for the grant of service connection for Raynaud's syndrome (claimed as numbness in hands) in the September 2017 rating decision.  The record includes a notification letter dated in October 2017 in which the RO acknowledges receipt of the notice of disagreement and explains the post-decision review process.  As such, the Board finds that acceptance of jurisdiction of the issues discussed in the October 2017 notice of disagreement simply to remand them for a statement of the case under the holding of Manlincon v. West, 12 Vet. App. 238 (1999), would only result in the RO accomplishing actions which are already in process and is therefore not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The probative evidence of record reflects that the symptoms of depression that the Veteran experienced during his active service, at the time of his separation from active service, and shortly after his separation from active service were an early manifestation of his current major depressive disorder and mixed anxiety and depressive disorder.

2.  The probative evidence of record reflects that the Veteran's current alcohol dependence with alcohol-induced sleep disorder is secondarily caused by his major depressive disorder and mixed anxiety and depressive disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder, mixed anxiety and depressive disorder, and alcohol dependence with alcohol-induced sleep disorder are met.  38 U.S.C. §§ 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for major depressive disorder, mixed anxiety and depressive disorder, and alcohol dependence with alcohol-induced sleep disorder.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran seeks entitlement to service connection for anxiety and depression.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2013.  The Board has expanded the scope of the claim to include all diagnosed acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's VA treatment records show that he has been diagnosed with depression and that he has reported anxiety symptoms.  A February 2014 VA mental disorders examiner diagnosed the Veteran with major depressive disorder with anxious distress and alcohol use disorder.  A July 2017 VA mental disorders examiner diagnosed the Veteran with major depressive disorder, mixed anxiety and depressive disorder, and alcohol dependence with alcohol-induced sleep disorder.  The July 2017 VA examiner opined that the Veteran's alcohol use is a way of coping with his negative mood states and is likely interfering with efficient sleep and that the Veteran's anxiety symptoms may be due to alcohol withdrawal and mood symptoms.  Accordingly, there is competent evidence of a current acquired psychiatric disability of major depressive disorder with related mixed anxiety and depressive disorder and alcohol dependence with alcohol-induced sleep disorder.

A review of the Veteran's service treatment records reveals that he reported being worried over severe family problems in March 1962.  He had a normal psychiatric evaluation on a November 1962 medical examination for separation from active service.  However, he endorsed depression or excessive worry on a November 1962 report of medical history for separation from active service.  In addition, the Veteran reported to the July 2017 VA examiner that he began having depression when he was discharged from active service and moved back to Chicago.  He felt a sense of isolation at that time, and felt that his depression gradually manifested thereafter.  Accordingly, there is evidence that the Veteran had psychiatric complaints during his active service and that he has reported that his depression manifested shortly after his separation from active service.  Therefore, the question remaining for consideration is whether there is a medical relationship between the Veteran's psychiatric complaints during his active service and shortly thereafter and his currently diagnosed acquired psychiatric disabilities.

The July 2017 VA examiner opined that it is less likely that the Veteran's current psychiatric condition was a direct result of his military service because, based on a review of the record and the Veteran's reports, "there is no specific event, course of events, or situation that shows that his current psychiatric disorder was caused by any incident during military service."  However, the examiner further noted, "symptoms of depression arose shortly after separation from service and does present as an early manifestation of his current psychiatric disability."

The July 2017 VA examiner's opinion constitutes competent evidence that the depression symptoms the Veteran had shortly after his discharge from active service were an early manifestation of his current psychiatric disabilities.  The opinion does not reflect consideration of the service treatment records showing reports of being worried in March 1962 and an endorsement of depression or excessive worry on the November 1962 report of medical history.  The Board finds it reasonable to extend the examiner's opinion to the depression and anxiety symptoms the Veteran experienced during his active service and at the time of his separation from active service, which appear to be similar to the symptoms he experienced shortly after his separation from active service, and therefore concludes that those symptoms were also an early manifestation of the current psychiatric disabilities.  As such, the Board finds that the competent evidence of record reflects that the symptoms of depression and anxiety that the Veteran experienced during his active service, at the time of his separation from active service, and shortly after his separation from active service were an early manifestation of his current major depressive disorder and mixed anxiety and depressive disorder.  The Board further finds that the examiner's opinion is due probative value because the examiner based the opinion on his knowledge and expertise as a clinical psychologist and on an in-person interview with the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  Therefore, the examiner's opinion is probative evidence that the Veteran's current major depressive disorder and mixed anxiety and depressive disorder had their onset during his active service.

The Board acknowledges that the February 2014 VA examiner stated, "No evidence or documentation could be found in any available records, or in the interview, to establish a service connection for the patient's psychiatric conditions of depression and/or alcohol abuse."  He further opined, "It is at least as likely as not that the patient's current psychiatric conditions of depression and alcohol abuse are NOT related to any of his excessive worry or other complaints at his November 1962 separation examination."  However, he did not provide rationale for this conclusion or an explanation as to why the depression or excessive worry reported on the November 1962 medical history report does not constitute evidence or documentation establishing a connection to the Veteran's service.  Given this lack of rationale, the Board finds that the February 2014 VA examiner's negative opinion is not probative and does not weigh against the probative value of the July 2017 VA examiner's opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).

In view of the foregoing, the Board concludes that the probative evidence of record reflects that the symptoms of depression that the Veteran experienced during his active service, at the time of his separation from active service, and shortly after his separation from active service were an early manifestation of his current major depressive disorder and mixed anxiety and depressive disorder, and that the currently diagnosed major depressive disorder and mixed anxiety and depressive disorder had their onset during his active service.  In addition, although service connection may not be granted for alcohol dependence on a direct basis, see 38 U.S.C. §§ 105; 38 C.F.R. § 3.301, service connection may be established for alcohol dependence on a secondary basis.  In this case, the July 2017 VA examiner opined that the Veteran's alcohol use is a way of coping with his negative mood states.  Thus, the probative evidence of record reflects that the Veteran's alcohol dependence with alcohol-induced sleep disorder is secondarily caused by the major depressive disorder and mixed anxiety and depressive disorder.  As such, the preponderance of the evidence supports the claim, and entitlement to service connection for major depressive disorder, mixed anxiety and depressive disorder, and alcohol dependence with alcohol-induced sleep disorder must be granted.  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for major depressive disorder, mixed anxiety and depressive disorder, and alcohol dependence with alcohol-induced sleep disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


